 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDMallory Controls Company,A Division of P. R. Mal-lory Co.,Inc.andLocal 512, Retail,Wholesale, andDepartment Store Union,AFL-CIO,Petitioner.'Case 25-RC-5569November 4, 1974DECISION AND CERTIFICATION OFRESULTS OF ELECTIONBY CHAIRMAN MILLER AND MEMBERS JENKINS ANDKENNEDYPursuant to a Stipulation for Certification UponConsent Election approved by the Regional DirectorforRegion 25 on January 8, 1974, an election bysecret ballot was conducted in the above-entitledproceeding on February 8, 1974, under the directionand supervision of the Regional Director, among theemployees in the stipulated appropriate unit.' Uponthe conclusion of the election, a tally of ballots wasfurnished the parties in accordance with the NationalLabor Relations Board Rules and Regulations, Series8, as amended.The tally of ballots shows that of approximately746 eligible voters, 319 cast ballots for, and 418 castballots against, the Intervenor. Nine ballots werechallenged, but were not determinative of the resultsof the election.On February 14, 1974, the Intervenor filed timelyobjections to the election. An investigation of the ob-jections was conducted and, thereafter, on April 1,1974, the Acting Regional Director issued and servedon the parties his "Report on Objections to ConductAffecting Results of Election, Recommendations tothe Board, Order Directing Hearing, and Notice ofHearing." In his report, the Acting Regional Directorrecommended to the Board that Intervenor's Objec-tions 2, 3, 4, 5, 6, 7, and 8 be overruled in their entire-ty.The report also ordered that a hearing be held toresolve the issues raised by Objection 1 and by thesection of the report entitled "Additional AllegedObjectionable Conduct."No exceptions to the Acting Regional Director'sreport, or request for special permission to appealfrom his order, were filed by either party. On April19, 1974, the Board adopted the Acting RegionalDirector's findings, conclusions, and recommenda-tions, and ordered that a hearing be held to resolvethe issues raised by Objection 1 and by the section"Additional Alleged Objectionable Conduct."On May 2, 1974, a hearing was held before Hear-1The Petitioner withdrew from the ballot prior to the election2The Intervenor, International Brotherhood of Electrical Workers, AFL-CIO-CLC, was the only labor organization on the balloting Officer John W. Gray, who, on July 5, 1974, is-sued a Report on Objections in which he recom-mended that Intervenor's Objection 1 be sustained,that the "Additional Alleged Objectionable Con-duct" be overruled, and that the Regional Directorbe directed to set aside the election and conduct asecond election. Thereafter, the Employer timelyfiled exceptions to the Hearing Officer's Report onObjections, and an accompanying brief.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this case, the Boardfinds that:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepolicies of the Act to assert jurisdiction herein.2.The Intervenor is a labor organization claimingto represent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Section 9(c)(1) and Section2(6) and (7) of the Act.4.The parties stipulated, and we find, that the fol-lowing employees constitute a unit appropriate forthepurposes of collective bargaining within themeaning of Section 9(b) of the Act:All production and maintenance employees em-ployed by the Employer at its Frankfort, Indi-ana, plant, including set-up personnel, toolmak-ers, shipping and receiving employees and truckdrivers; but excluding all timekeepers, all time-study men, all sales employees, all material andproduction control employees, all laboratoryemployees, all draftsmen, all engineers, allwatchmen and guards, all professional employ-ees, all office clerical employees, all shipping of-fice clerical employees, all group leaders, and allother supervisors as defined in the Act.The Board has reviewed the rulings of the HearingOfficer made at the hearing and finds that no preju-dicial error was committed. The rulings are herebyaffirmed. The Board has considered the record andthe Report on Objections in light of the exceptionsand brief, and has decided to affirm the findings,conclusions, and recommendations of the HearingOfficer only insofar as consistent herewith.We do not agree with the Hearing Officer's conclu-sion that the Employer timed its announcement of' In the absence of an exception thereto, the Board adopts,pro forma,theHearing Officer's recommendation that the "Additional Alleged Objection-able Conduct" be overruled214 NLRB No. 71 MALLORY CONTROLS COMPANYand granted wage and fringe benefit increases withthe purpose of inducing its employees to vote againstunion representation. Nor do we agree that the sizeof the wageraiseand the granting of two paid holi-days were calculated to interfere with the election.The record shows the following sequence ofevents.In thesummerof 1973, P. R. Mallory & Co.,Inc., initiatedan increasein vacation benefits for allsalaried employees with over 20 years' service, totake effect in every division of the corporation. Inaddition, a review of the corporation's insurance pro-gram was undertaken to update its coverage.Mallory Controls Company (herein called Mallo-ry), a division of P. R. Mallory & Co., Inc., locatedin Frankfort, Indiana, is the Employer in this pro-ceeding. Its president and personnel director, Arme-an Wright and Robert Farrell, respectively, attendeda corporationwidemeetingon September 26, 1973, atwhich it was recommended that each division initiatechanges in its insurance and vacation programs.Each division was also advised that it could reap-praise its schedule of holidays.A survey of wage and fringe benefits in plants inthe Frankfort area was conducted at Mallory in Sep-tember,October, and November, 1973, in accor-dance with Mallory's practice of annual area surveys.Among other things, the survey revealed thatMallory's chief competitor in the labor market inFrankfort, National Seal, had instituted an increasein insurance benefits, added two additional half holi-days per year, and granted what Personnel DirectorFarrell learned was an 8-percent increase in wages.Shortly after October 5, 1973, the date of the Nation-al Seal increase announcement, Wright and Farrellagreed that to keep pace with National Seal, and toreduce employee turnover at Mallory and prevent aloss of Mallory's employees to its competitor, an 8-percent increase was necessary. The survey also re-vealed that Mallory had fallen behind other Frank-fort plants with regard to the number of paid holi-days granted to employees.44The Employerexcepts tothe Hearing Officer's interpretation of Farrell'stestimonyconcerningpaid holidays As to whether or not the survey reflect-ed sufficient change inarea holiday policies to justify Mallory's granting ofan additionaltwo holidays, Farrell testified, "It did not changethat much atall, it really didn't "Q [By Mr Lawson] But, yet in 1974, the situation changed so drasti-cally that youhad to givethem two holidays, extra holidays added inone year, whereasyou went for a period of seven yearsand it didn't changeenough to add one2A It did notchangethatmuch at all, it really didn'tQ It really didn't?A NoQ According to your survey?A That's right [Emphasissupplied ]The Employerasserts, and we agree,that the HearingOfficer's conclu-sion that Farrell was admittingthere hadbeen no change in area practice617In a November 9, 1973, memorandum from Presi-dent Wright to G. K. Franklin, director of employeerelationsof P. R. Mallory & Co., Inc., Wright ex-pressed theneed to announce a wage increase andimprovements in benefits in order to stop the increas-ing rate of employee turnover and to attract new em-ployees. Significantly, the memorandum reads: "Thisshould be done early in December 1973 because ofthe changing rates and benefits of those industriescompeting in the local labor market." It was not untilthe middle of November 1973 that Mallory officialsbecame aware of the organizational activities of Peti-tioner Local 512. In order to obtain P. R. Mallory &Co., Inc.'s approval of Mallory's recommended pro-gram,meetingswere arranged between the officers ofthe twocompanies.W. O. Druetzler, the director ofwage and salary administration for P. R. Mallory &Co., Inc., went to Mallory's Frankfort plant on De-cember 4, 1973, to help assemble Mallory's data forsubsequent consideration by the corporation on De-cember 11, 1973. Between these two dates, on De-cember 6, 1973, Local 512, Retail, Wholesale & De-partment Store Union, AFL-CIO, filed an electionpetition with the Board. Mallory received the petitionon December 10, 1973.At the December 11 meeting, the Mallorydivision's recommendations were presented and ap-proved by the parent corporation. The decision wasmade to make the increase in wages and fringe bene-fits effective on January 5, 1974, the first day of thefirst full payroll week in 1974. The increases wereannounced on December 12, 1973, the day followingthe meeting at which they were approved. The timingof this announcement was in accord with the recom-mendation made by Mallory President Wright in hismemorandum of November 9, 1973, dated before theadvent of union activity at Mallory.The Intervenor, International Brotherhood ofElectricalWorkers,AFL-CIO-CLC, failed toachieve a majority of votes in the appropriate unit ina February 8, 1974, election at the Mallory Frankfortplant. The Hearing Officer recommended that the re-sults of the election be set aside and that a new elec-tion be conducted. He concluded that the timing ofthe wage and fringe benefitsincreases, their size, andtheir announcement soon after the filing of the elec-tion petition were designed to interfere with the elec-tion. Indicating that the Employer did not sufficient-ly justify its actions by offering "a compelling eco-for 7 years and there was consequently no justification for the currentchange in the holiday schedule at Mallory was a misconstruction of Farrell'stestimony Contrary to the Hearing Officer, the record shows that Farrellwas saying that, while there was no appreciable change over the past 7 yearsin area holiday schedules,theMallory survey in 1973 indicated a significantchange over the findings of the previous year's annual survey which justifiedthe granting of additional paid holidays to Mallory employees 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDnomic reason," the Hearing Officer relied on the lackof documentary evidence in the record, most notablythe omissionof the Employer's surveyresults.'It is the Employer's contention that its program ofwage increasesand benefits in 1973 was economi-cally justified, in accordance with past companypractice, and instituted without regard to union orga-nizationalactivities.We agree.The record establishes that it is a yearly practicesince at least1967 for the Employer to effectuatewage increasesin January or February of the yearbased on survey results of area practices. The an-nouncementsof theseincreaseshave been made tothe employees variously 1 day to 3 weeks prior to theeffective date of the increase. In 1973, the NationalSeal increasewas the major determinative factorleading to the currentincreaseatMallory. The impe-tus for theincreasesin insurance and vacation pro-grams arose from the corporationwide meeting onSeptember 26, 1973, at which all of the divisions atP.R.Mallory & Co., Inc., including the Frankfortplant of the Employer, were advised to follow thecorporationwide fringe benefit policy. Thus the Em-ployer initiated its current program of increases be-fore union activity came to its Frankfort plant, andwas clearly motivated by purely economic reasons.Furthermore, the current 8-percent wage increasedoes not vary appreciably in size from increases informer years. Prior to 1972, increases up to 8 percentwere granted. In 1972 and 1973, increases were downbecause of the Federal wage-price freeze. The 1974increase was based on the National Seal increase,and the survey which revealed the need for addition-al employee income to contend with inflation. Infla-tion also influenced the decision to increase fringebenefits.The Employer asserts, and we agree, that since itwas following established company practice, and be-cause preparations for the current increase and thetiming of its announcement were made before theadvent of union activity, the increases were lawfullyannounced and granted.' Moreover, if the Employerhad decided not to act as it did, and withheld itsincreases, such action might have been violative oftheAct.7 In view of all the foregoing, we overruleIntervenor's Objection 1.Since all the objections to the election have beenoverruled, we shall, accordingly, certify the results ofthe election.CERTIFICATION OF RESULTS OF ELECTIONSThe Employer excepts "to the Hearing Officer's failure to accord appro-priate weight to the Employer's evidence solely because the Employer intro-duced evidence through witnesses rather than introducing documentary evi-dence"We agree with the Employer that the Hearing Officer misappliedthe best evidence rule Employer's witnesses testified as to the results of thearea practice survey,and it is established that "where facts testified to arepeculiarly within the knowledge of a party testifying the admission of hisevidence as to them does not violate the rule which requires that the bestobtainable evidence be produced,even though such facts are contained in awriting" 29 Am Jur 2d Evidence Sec 449 Furthermore,until the HearingOfficer chose to do so in his report, no party to this proceeding ever object-ed to the method by which the Employer presented its caseIt is hereby certified that a majority of the validballots have not been cast for the InternationalBrotherhood of Electrical Workers, AFL-CIO-CLC,and that said labor organization is not the exclusiverepresentative of all the employees, in the unit hereininvolved, within the meaning of Section 9(a) of theNational Labor Relations Act, as amended.6Meter'sWineCellars, Inc, 188 NLRB 153, 154 (1971)7The Deutsch Company,Metal ComponentsDivision,178NLRB 616(1969), affd 445 F 2d 902 (C A 9, 1971)